Valentine, J.,
— Service of notice of this hearing was, in the absence of one of the candidates affected, served upon his wife. This was sufficient.
The objection urged goes to the sufficiency of the certificate accompanying the nomination papers. This certificate was endorsed upon the back of a copy of the affidavit preempting the political appellation, “Lower Tax Party,” and is in the following form:
“Certified from the records, this 5th of April, A. D. 1931.
“J. H. Bonin, Prothonotary.
“Per Gryscka.”
This certificate is not in the precise form or terms contemplated by the act, and is not signed by the prothonotary or his deputy, but by a clerk. However, it served every purpose that a proper certificate would have served, and, under the authority of Cramer’s Nomination Papers, 2 D. & C. 46, may be amended. Therefore, the objections are dismissed, and the nomination papers affected permitted to be amended by the filing of a proper certificate.
From Frank P. Slattery, Wilkes-Barre, Pa.